895 F.2d 1421
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Helmut BESTGEN, Wolfgang Hoernschemeyer, Manfred Moikand Eckhard Tuschy.
No. 89-1649.
United States Court of Appeals, Federal Circuit.
Jan. 25, 1990.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
This is an appeal from a decision of the Board of Patent Appeals and Interferences, which affirmed the examiner's rejection of claims 1, 3, 8 and 10 to 18 in application Serial Number 716,785.  The board held that the claimed subject matter would have been obvious to one of ordinary skill in the art within the meaning of 35 U.S.C. Sec. 103.  We affirm the decision on the basis of the board's opinion.